Title: From George Washington to Henry Knox, 15 February 1794
From: Washington, George
To: Knox, Henry


          (Private)
          Dear Sir,Phila. Feby 15th
            1794.
          You mentioned in the conversations, which I have lately had with
            you on the subject of Mr Jay and Mr King’s letter to me, of the 27th of last month, and
            particularly in what passed between us on thursday, that they had repeatedly declared,
            that they never considered that letter, as an official one; that on
            the contrary they had intended it, as a mere private one; and that they did not in the
            most distant manner contemplate or design to give offence to me, or to wound my
            feelings, by the language or matter which it contains. Thursday,
            after repeating the foregoing, you added that those gentlemen were desirous of having a
            personal interview with me concerning the letter. I should therefore be glad to know, in
            a line by the bearer, whether I am at liberty to act on the abovementioned
            communications, as being made by you to me with their knowledge & approbation? Yours always & sincerely
          
            Go. Washington
          
        